Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION
1. Claims 1-14 are presented for examination. Applicant is required to cancel all non-elected claims (15-20).
                                       Continued Examination Under 37 CFR 1.114  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered. 


                                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

 

2. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JANG (US 20190132436 Al) in view of VORA (US 20150045003 A1).

As to claim 1, JANG teaches receiving, by the digital assistant application, an instruction to generate an action recipe dataset that defines a sequence of actions associated with one more applications that are distinct from the digital assistant application (the electronic device 401 may receive a voice signal uttered by a user through a microphone. For example, the user may utter a voice including an instruction, such as "Turn off the light", "What is that?", "Play music using that", "Turn that off 10 minutes later", and "Does that need to be charged?"[ sequence of actions], etc , para[0104], ln 5-15/ FIGS. 12A and 12B) may receive a voice signal uttered by a user, for example, "Turn that on, and turn on the light above that"[sequence of actions], and may receive signals from a smart light 1303-9, a TV 1303-10, and a hub device 1303-11, para[0253]/  An electronic device [digital assistant application] according to various embodiments may include at least one of, for example, a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA) [ digital assistant application], para[0057], In 1-10/ According to various embodiments, an electronic device may receive input (e.g., voice input or touch input) from a user, select an instruction ]are obtained as the information related to the indication target, the demonstrative pronoun, the instruction[instruction], or the function, and device recognition information for a smart light is obtained as information of an identified at least one external device, the electronic device 401 may obtain information [an action recipe dataset] used for performing a task of providing an instruction to turn off the power of the smart light. According to an embodiment, the electronic device 401 may obtain, as information[an action recipe dataset] for performing a task of providing an instruction to turn off the power of the smart light, sequence information of states [an action recipe dataset] related to one or more operations of the electronic device 401, which are necessary for providing an instruction to turn off the power of the smart light, or of states related to a combination of the one or more operations [actions], para[0116], In 16-30/ According to various embodiments, information for performing the task related to the identified at least one external device may include sequence information of states related to one or more operations of the electronic device 401 for performing the task related to the at least one external device or of states related to a combination of the one or more operations. According to an embodiment, the sequence information of the states [an action recipe dataset] related to the combination of the one or more operations may include information that allows the electronic device to separately or sequentially perform the one or more operations [a sequence of actions], para[0095], In 1-15/ For example, the sequence information of states [an action recipe dataset] related to the one or more operations necessary for the electronic device 401 to provide an instruction to turn off the power of the smart light, or of states related to the combination of the one or more operations  the electronic device is the digital assistant application for generating information/ the sequence information of states which is an action recipe dataset for defining the sequence action as described above ); the set of inputs corresponding to the sequence of actions( when the data related to the user input is voice data [set of inputs], and the information of at least one external device is device recognition information, the electronic device 401 may perform voice recognition on the basis of the voice data [set of inputs], and may perform natural-language understanding for the recognized voice, so as to obtain information related to an indication target, a demonstrative pronoun, an instruction, or a functioned of inputs]. The electronic device 401 may obtain information for performing a task including at least a part of an instruction or function related to an external device corresponding to device recognition information on the basis of the device recognition information and the obtained information related to the indication target, the demonstrative pronoun, the instruction, or the function. For example, when "that" (demonstrative pronoun) and "Turn on the light" (instruction) [set of inputs] are obtained as the information related to the indication target, the demonstrative pronoun, the instruction, or the function, and device recognition information for a smart light is obtained as information of an identified at least one external device, the electronic device 401 may obtain information used for performing a task of providing an instruction to turn off the power of the smart light. According to an embodiment, the electronic device 401 may obtain, as information for performing a task of providing an instruction to turn off the power of sequence of actions], para[0116], In 3-30/ the set of inputs corresponding to the sequence of actions since user provide the set of input for performing the sequence operation as described above): and generating, by the digital assistant application, the action recipe dataset  based at least in part on the detected sequence set of inputs and a set of command representations received for association with the action recipe dataset ( Referring to FIG. 5A, the electronic device 401 (e.g., 101 of FIG. 1, or 201 of FIG. 2) may receive a user input in operation 502. The electronic device 401 may convert the received user input into data associated with the user input. According to an embodiment, the electronic device 401 may receive a voice signal uttered by a user through a microphone. For example, the user may utter a voice including an instruction, such as "Turn off the light", 'What is that?", "Play music using that", "Turn that off 10 minutes later", and "Does that need to be charged?", etc., or a voice including an instruction and a demonstrative pronoun [ inputs and a set of command, para[0104]/ An electronic device [digital assistant application] according to various embodiments may include at least one of, for example, a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA) [ digital assistant application], para[0057], In 1-10/ According to various embodiments, an electronic device may receive input (e.g., voice input or touch input) from a user, select an set of inputs and a set of command] are obtained as the information related to the indication target, the demonstrative pronoun, the instruction[ set of inputs and a set of command], or the function, and device recognition information for a smart light is obtained as information of an identified at least one external device, the electronic device 401 may obtain information[an action recipe dataset] used for performing a task of providing an instruction to turn off the power of the smart light. According to an embodiment, the electronic device 401 may obtain, as information for performing a task of providing an instruction to turn off the power of the smart light, sequence information of states [an action recipe dataset] related to one or more operations of the electronic device 401, which are necessary for providing an instruction to turn off the power of the smart light, or of states related to a combination of the one or more operations [actions], para[0116], In 16-30/ According to various embodiments, information for performing the task related to the identified at least one external device may include sequence information of states related to one or more operations of the electronic device 401 for performing the task related to the at least one external device or of states related to a combination of the one or more operations. According to an embodiment, the sequence information of the states[an action recipe dataset] related to the combination of the one or more operations may include information that allows the electronic device to separately or sequentially perform the one or more operations[a sequence of actions], para [0095], In 1-15/ For example, the sequence information of states[an action recipe dataset] related to the one or more operations necessary for the electronic device 401 to provide an instruction to turn off the power of the smart light, or of states related to the combination of the a sequence of actions ] of connecting for communication with the smart light, an operation of transmitting a power-off instruction to the smart light, and an operation of receiving a power-off result from the smart light[a sequence of actions], para[0111], In 12-25/ the electronic device is the digital assistant application for generating information/ the sequence information of states which is an action recipe dataset for defining the sequence action as described above ); where in the digital assistant application is configured to emulate the set of inputs by using the action recipe dataset to enter the set of inputs into the one or more applications, in response to a received command that is determined to correspond to one of the command representations ( The electronic device 401[digital assistant application] may receive a user input[the set of inputs]. According to various embodiments, the electronic device 401 may receive a user input [the set of inputs] including a request for performing a task using at least one external device [application]. According to various embodiments, the user input may be one among a voice signal input of a user through a microphone, a gesture input made by the user through a motion sensor, a touch input made by the user through a touch screen, key inputs made using various keys, and the like… The voice data [set of inputs] may be used [emulate] for obtaining [emulate] information [action recipe dataset] necessary for performing the task using the external device. According to various embodiments, the electronic device 401 may autonomously obtain information necessary for performing[enter] the task using the external device[application], by using the voice data, or may transmit the voice data to the server 405 and may obtain information necessary for performing the task using the external device from the server 405 , pare[0086], ln 26-40)/ The electronic device 401[digital assistant application] may obtain information[action recipe dataset]] for performing[enter] a task related to the identified at least one external device by using[emulate] data associated with the user input[set of inputs] and information of the identified at least one external device. For example, the electronic device 401 may autonomously obtain information[action recipe dataset]  for performing[enter] a task related to the identified at least one external device[application] on the basis of[emulate] data associated with the user input[set of inputs] and information of the identified at least one external device, para[0094], ln 1-20/According to various embodiments, when the data related to the user input is voice data, and the information of at least one external device is device recognition information, the electronic device 401 may perform voice recognition on the basis of the voice data, and may perform natural-language understanding for the recognized voice, so as to obtain information related to an indication target, a demonstrative pronoun, an instruction, or a function. The electronic device 401 may obtain information for performing a task including at least a part of an instruction or function related to an external device[application] corresponding to device recognition information on the basis of the device recognition information and the obtained information related to the indication target, the demonstrative pronoun, the instruction, or the function. For example, when "that" (demonstrative pronoun) and "Turn on the light" (instruction) [ the set of inputs] are obtained as the information related to the indication target, the demonstrative pronoun, the instruction, or the function, and device recognition information for a smart light is obtained as information of an identified at least one external device, the electronic device 401 may obtain information used for performing a task of providing an instruction to turn off the power of the smart light. According to an embodiment, the electronic device 401 may obtain, as information for performing a task of providing an instruction to turn off the power of the smart light, sequence information of states [the action recipe dataset ] related to one or  the set of inputs] to the smart light [one or more applications], and an operation of receiving a power-off result from the smart light [one or more applications], para[0116]  the digital assistant, application is configured to emulate the set of inputs by using the action recipe dataset to enter the set of inputs into the one or more applications  since by using electronic device[digital assistant application]  uses[emulate] the user inputs[set of inputs ] to obtain[emulate] the information/information of states[action recipe dataset] for performing[enter] the tasks requested from the user data inputs[action recipe dataset] with selected external device[application] for example performing user command  turn on or turn off power  on the smart light with is external device representing of the application as described above.   ).
JANG does not teach recording, by the digital assistant application, set representation of a sequence of user inputs. However, Vora teaches recording, by the digital assistant application, representation of a sequence of user inputs  into the one or more applications (digital assistant 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of JANG with Vora to incorporate the feature of recording, by the digital assistant application, a sequence set of inputs because this produces satisfactory responses to user requests depends on the natural language processing.

3. Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over JANG (US 20190132436 Al) in view of VORA (US 20150045003 A1) and further in view of Krzyzanowski (US 20080221715 Al).

As to claim 2, JANG and VORA do not teach the digital assistant application is configured to provide the action recipe dataset to a remote server to facilitate distribution to a plurality of computing devices that each have the digital assistant application installed thereon. However, Krzyzanowski teaches the digital assistant application is configured to provide the action recipe dataset to a remote server to facilitate distribution to a plurality of computing devices that each have the digital assistant application installed thereon (Additionally, there is no easy method to integrate home computer networks with other residential devices, such 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of JANG and VORA with Krzyzanowski to incorporate the feature of the digital assistant application is configured to provide the action recipe dataset to a remote server to facilitate distribution to a plurality
of computing devices that each have the digital assistant application installed thereon because this exists a need for a simple, inexpensive, yet versatile system that can integrate the functions of multiple residential devices connected to a residential network.
As to claim 3, Krzyzanowski teaches the digital assistant application is configured to pass data from a first application of the one or more applications to a second application of the one or more applications, while emulating the set of inputs (For example, if a user is operating controller client 110 and is determined by system 100 to be positioned in the "living room," controller client 110 would receive a user interface for controlling system components in the living room. One system component can include, for example, security monitor 116 that receives video input from camera 108 located at the front door to the residence. The user can interact with controller client 110 to pan, tilt, or focus camera 108 to display an image on monitor 116 of a visitor standing at the front door. Another system component can be television 112, and controller client 110 can receive a user interface for controlling the volume levels or channel selections for television 112. The user can also interact with controller client 110 to alter the settings of HVAC equipment (i.e., residential appliance 120), para[0181]/ para[0181]/Controller client 110 is a wired and/or wireless data processing device that enables a user to interact and send control messages to control server 114 and the other system components. Controller client .

4. Claims 4, 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over JANG (US 20190132436 Al) in view of VORA(US 20150045003 A1)in view of Krzyzanowski (US 20080221715 Al) and further in view of Sharma (US 20170093781).

As to claim 4, JANG, VORA and Krzyzanowski do not teach the passing of the data comprises: applying a transformation to an output of the first application to generate transformed data, and passing the transformed data as an input to the second application. However, Sharma teaches passing of the data comprises: applying a transformation to an output of the first 
In an exemplary embodiment, user input may be received at assistant interface 412 from messaging application 112. At block 520, the user input is translated into SIIL format by assistant interface 412. At block 530, a user-input SIIL message is transmitted to assistant server 420. At block 540, an SIIL message, such as an SIIL service message further described herein below, may be received from assistant server 420. At block 550, the received SIIL message is translated by assistant interface 412 from SIIL into a format compatible with messaging application 112. At block 560, the translated message is sent to messaging application 112 by assistant interface 420, para [0044] to para [0049].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of JANG, VORA and Krzyzanowski with Sharma to incorporate the feature of passing of the data comprises: applying a transformation to an output of the first application to generate transformed data, and passing the transformed data as an input to the second application because this is desirable to provide flexible and robust techniques to enable users to share authority with others to use external services during a messaging session.
As to claim 5, Sharma teaches the action recipe dataset is configured to bind a first action of the actions to a particular function (para [0082J for the same reason as claim 4 above.
As to claim 6, Krzyzanowski teaches the digital assistant application is configured to emulate the first action by performing the function using an application selected from a plurality of alternative applications( para[0200j to para{()203]) for the same reason as claim 2 above.
As to claim 7, Shama teaches the received command includes a contextual input parameter used as an input into one of the one or more applications (para [0181) for the same reason as claim 4 above.

5. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JANG (US 20190132436 Al) in view of VORA(US 20150045003 A1) and further in view of Newman (US 20140074481 Al).

 	As to claim 8, it is rejected for the same reason as claim 1 above. In additional, Newman teaches parsing a textual representation of the input command into a plurality of sub-commands (There are four acceptable commands in the example of FIG. 2, specifically "SYSTEM", "START", "LEFT", and "RESET". A template is shown indicating the order of voiced and unvoiced intervals [textual] in each of these acceptable commands [input command]. The template for SYSTEM starts with the unvoiced S, followed by the voiced Y, then the unvoiced ST, and then the voiced EM. The START template is unvoiced-voiced-unvoiced. LEFT is voiced-unvoiced. RESET is voiced-unvoiced-voiced-unvoiced, para [0087])
), matching the plurality of sub-commands with corresponding commands associated with defined action datasets comprising corresponding sets of inputs into the one or more applications( By comparing the detected command sequence with each of the templates, it is apparent that the command sequence of FIG. 1 matches the RESET template. Therefore the command of FIG. 1 is identified as a RESET command, and the responsive action associated with the RESET template is duly selected. This example demonstrates that the inventive method, using only the sound of a command, can accurately determine which responsive action is desired 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of JANG and VORA with Newman to incorporate the feature of parsing a textual representation of the input command into a plurality of sub-commands , matching the plurality of sub-commands with corresponding commands associated with defined action datasets comprising corresponding sets of inputs into the one or more applications because this recognizes a spoken command comprising voiced and unvoiced sound intervals in a particular order, and to responsively select one action from a plurality of predetermined actions, responsive to the spoken command.

s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over JANG (US 20190132436 Al)  in view of VORA(US 20150045003 A1) in view of Newman (US 20140074481 Al) and further in view of Krzyzanowski (US 20080221715 Al).

As to claim 9, JANG, VORA and Newman do not teach the operations additionally comprise providing the action recipe dataset to a. remote server to facilitate distribution to a plurality of computing devices that each have a digital assistant application installed thereon. However, Krzyzanowski teaches the operations additionally comprise providing the action recipe dataset to a remote server to facilitate distribution to a plurality of computing devices that each have a digital assistant application installed thereon ( Additionally, there is no easy method to integrate home computer networks with other residential devices, such as televisions, stereos, DVD players, and other home electronics. Being able to efficiently distribute digital audio/video(AV) data among personal computers and other AV devices (such as, televisions, DVD players, PVRs,etc.)is complicated by differing and evolving communications standards and/or formats, para[0007]/ control server 114 includes one or more record/playback applications or devices, namely media player 212 and media changer 210. Media player 212 can be a VCR player, DVD player, PVR, video server, virtual recorder, audio server, stereo, CD player, record player, audio tape or cassette player, digital audio tape recorder, and/or any other device or application that stores, records, generates, or plays back via magnetic, optical, electronic, or any other storage media. The recordings can be indexed by album, song, artist, genres, or the like, para [0111]/ when executed, the control macro button transmits a generic command to control server 114. Control server 114, in turn, retrieves the set of commands associated the generic command, and transmits the set of commands to the appropriate system components for 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of JANG, VORA and Newman with Krzyzanowski to incorporate the feature of the operations additionally comprise providing the action recipe dataset to a remote server to facilitate distribution to a plurality of computing devices that each have a digital assistant application installed thereon because this exists a need for a simple, inexpensive, yet versatile system that can integrate the functions of multiple residential devices connected to a residential network.
As to claim 10. Krzyanowski teaches wherein the operations additionally comprise, during the emulating of the defined sets of inputs, passing data from a first application of the one or more applications to a second application of the one or more applications ( para[0181]) for the same reason as claim 10 above.

7. Claims 11- 14 are rejected under 35 U.S.C. 103 as being unpatentable over JANG (US 20190132436 Al)  in view of VORA(US 20150045003 A1)in view of Newman (US 20140074481 Al) in view of Krzyzanowski (US 20080221715 Al) and further in view of Sharma (US 20170093781).

As to claim 11, JANG, VORA, Newman and Krzyzanowski do not teach applying a transformation to an output of the first application to generate transformed data; and passing the transformed data as an. input to die second application. However. Sharma teaches passing of the data comprises: applying a transformation to an output of the first application to generate transformed data, and passing the transformed data as an input to the second application, FIG. 5, at block 510, user input from a messaging app is received. In an exemplary embodiment, user input may be received at assistant interface 412 from messaging application 112. At block 520, the user input is translated into SIIL format by assistant interface 412. At block 530, a user-input SIIL message is transmitted to assistant server 420. At block 540, an SIIL message, such as an SIIL service message further described herein below, may be received from assistant server 420. At block 550, the received SIIL message is translated by assistant interface 412 from SIIL into a format compatible with messaging application 112. At block 560, the translated message is sent to messaging application 112 by assistant interface 420, para [0044] to para [0049].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of JANG, VORA, Newman and Krzyzanowski with Sharma to incorporate the feature of passing of the data comprises: applying a transformation to an output of the first application to generate 
As to claim 12, Sharma teaches the action recipe dataset is configured to bind a first action of the actions to a particular function! para [0082] for the same reason as claim 4 above.
As to claim 13, Krzyzanowski teaches the digital assistant application is configured to emulate the first action performing the function using an application selected from a plurality of alternative applications( Para [0202] to para [0203]) for the same reason as claim 2 above.
As to claim 14, Shama teaches the received command includes a contextual input parameter used as an input into one of the one or more applications! para [0082]) for the same reason as claim 4 above.

                                                    Response to the argument:
8. Applicant amendment filed on 02/16/2021 has been considered but they are not persuasive:

Applicant argued in substance that:
(1) “Jang's electronic device is not configured to "emulate the sequence of user inputs by using the action recipe dataset to enter the sequence of user inputs into the one or more applications."
(2) “Applicant has been unable to locate a discussion in Jang or elsewhere in the cited references of "a representation of a sequence of user inputs," much less, "recording ... a representation of a sequence of user inputs into the one or more applications." Applicant has been unable to locate a 
(3) “Moreover, the cited passages of Newman do not appear to contemplate "parsing a textual representation of the input command,”.

9. Examiner respectfully disagreed with Applicant's remarks:
 	As to the point (1), JANG teaches  the electronic device 401 may receive a voice signal uttered by a user through a microphone. For example, the user may utter a voice including an instruction, such as "Turn off the light", "What is that?", "Play music using that", "Turn that off 10 minutes later", and "Does that need to be charged?"[ sequence of actions], etc , para[0104], ln 5-15/ FIGS. 12A and 12B) may receive a voice signal uttered by a user, for example, "Turn that on, and turn on the light above that"[sequence of actions], and may receive signals from a smart light 1303-9, a TV 1303-10, and a hub device 1303-11, para[0253]/  An electronic device [digital assistant application] according to various embodiments may include at least one of, for example, a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA) [ digital assistant application], para[0057], In 1-10/ The electronic device 401[digital assistant application] may receive a user input[the set of inputs]. According to various embodiments, the electronic device 401 may receive a user input[the set of inputs] including a request for performing a task using at least one external device[application]. According to various embodiments, the user input may be one among a voice signal input of a user through a microphone, a gesture input made by the user set of inputs] may be used[emulate]  for obtaining[emulate] information[action recipe dataset] necessary for performing the task using the external device. According to various embodiments, the electronic device 401 may autonomously obtain information necessary for performing[enter] the task using the external device[application], by using the voice data, or may transmit the voice data to the server 405 and may obtain information necessary for performing the task using the external device from the server 405 , pare[0086], ln 26-40)/ The electronic device 401[digital assistant application] may obtain information[action recipe dataset]] for performing[enter] a task related to the identified at least one external device by using[emulate] data associated with the user input[set of inputs] and information of the identified at least one external device. For example, the electronic device 401 may autonomously obtain information[action recipe dataset]  for performing[enter] a task related to the identified at least one external device[application] on the basis of[emulate] data associated with the user input[set of inputs] and information of the identified at least one external device, para[0094], ln 1-20/According to various embodiments, when the data related to the user input is voice data, and the information of at least one external device is device recognition information, the electronic device 401 may perform voice recognition on the basis of the voice data, and may perform natural-language understanding for the recognized voice, so as to obtain information related to an indication target, a demonstrative pronoun, an instruction, or a function. The electronic device 401 may obtain information for performing a task including at least a part of an instruction or function related to an external device[application] corresponding to device recognition information on the basis of the device recognition information and the obtained information related to the indication target, the demonstrative pronoun, the instruction, the action recipe dataset ] related to one or more operations of the electronic device 401, which are necessary for providing an instruction to turn off the power of the smart light one of the command representations ][,or of states[the set of inputs] related to a combination of the one or more operations. According to an embodiment, the sequence information of states related to the combination of the one or more operations may include information that allows the electronic device to perform the one or more operations separately or sequentially. For example, the sequence information of states related to the one or more operations of the electronic device 401, which are necessary for providing an instruction to turn off the power of the smart light, or of states related to the combination of the one or more operations may include information that allows the electronic device to separately or sequentially perform an operation of connecting for communication the set of mputs] with the smart light[, an operation of transmitting a power-off instruction [ the set of inputs] to the smart light [one or more applications], and an operation of receiving a power-off result from the smart light [one or more applications], para[0116]  the digital assistant, application is configured to emulate the set of inputs by using the action recipe dataset to enter the set of inputs into the one or more applications  since by using electronic device[digital assistant application]  uses[emulate] the user inputs[set of inputs ] to obtain[emulate] the information/information of states[action recipe dataset] for performing[enter] the tasks requested from the user data inputs[action recipe dataset] with selected external device[application] for example performing user command  turn on or turn off power  on the smart light with is external device representing of the application as described above.   ).
	As to claim 2, VORA  teaches digital assistant system 300, such as displays, keyboards, touch screens, and microphones, to user interface module 322. I/O interface 306, in conjunction with user interface module 322, receives user inputs (e.g., voice input, keyboard inputs, touch inputs, etc.) and processes them accordingly, para[0066], ln 1-10/ Instructions module 352 is configured to store the instructions included in the speech input for responding to an incoming communication. The stored instructions at least include the specified action and the one or more specified senders, para[0103].
As to the point(3),  Newman  teaches There are four acceptable commands in the example of FIG. 2, specifically "SYSTEM", "START", "LEFT", and "RESET". A template is shown indicating the order of voiced and unvoiced intervals [textual] in each of these acceptable commands[input command]. The template for SYSTEM starts with the unvoiced S, followed by the voiced Y, then the unvoiced ST, and then the voiced EM. The START template is unvoiced-voiced-unvoiced. LEFT is voiced-unvoiced. RESET is voiced-unvoiced-voiced-unvoiced, para[0087])
	                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
                                 /LECHI TRUONG/                                                Primary Examiner, Art Unit 2194